Citation Nr: 1003978	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-38 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for posttraumatic stress disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a muscle injury due to a shrapnel wound, 
Muscle Group I, right shoulder.

3.  Entitlement to service connection for painful elbows due 
to a service-connected shrapnel wound of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and November 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which continued a 
30 percent disability rating for posttraumatic stress 
disorder (PTSD); granted service connection for a muscle 
injury due to a shrapnel wound, Muscle Group I, right 
shoulder, assigning a 10 percent disability rating; and 
denied service connection for painful elbows due to a 
shrapnel wound.  In May 2007, December 2007, and 
December 2008, the Veteran submitted notices of disagreement 
(NODs) and subsequently perfected his appeals in 
October 2007, December 2008, and June 2009.

In December 2009, the Veteran presented sworn testimony 
during a video conference hearing in Muskogee, Oklahoma, 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

The issues of an initial disability rating in excess of 
10 percent for a muscle injury due to a shrapnel wound, 
Muscle Group I, right shoulder, and service connection for 
painful elbows due to a service-connected shrapnel wound of 
the right shoulder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
impaired sleep with frequent awakening and nightmares once a 
week, intrusive thoughts, an increased startle response, 
irritability, occasional depression, and anxiety.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in February 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Additionally, a letter dated in October 2009 informed the 
Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board notes that a supplemental statement of 
the case was not issued after the October 2009 letter was 
sent.  However, as the Board has concluded that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  There is no indication 
that there are private psychiatric treatment records.  
Notably, in his December 2009 hearing testimony, the Veteran 
stated that he had not received any psychiatric treatment nor 
was he on any medications for his PTSD.  He has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
service-connected PTSD most recently in June 2007.  The 
examination involved a review of the claims file and a 
thorough examination of the Veteran.  The Board notes that 
the Veteran contends that the examination was inadequate.  
Specifically, he asserts that it was difficult to open up to 
the examiner and that he disagreed with the examiner's 
conclusion that his PTSD symptoms remained relatively 
unchanged since his last examination in March 2006.  See VA 
Form 9, October 2007.  However, a review of the examination 
report shows that it is thorough and reflects symptomatology 
that is consistent with the Veteran's other statements and 
hearing testimony.  Additionally, the Board notes that the 
Veteran similarly disputed the adequacy of his previous 
March 2006 VA-QTC examination.  See NOD, May 2007.  However, 
the March 2006 examination report is also thorough and there 
is no indication that it is inconsistent with the Veteran's 
other statements or hearing testimony regarding his current 
PTSD symptoms.  There is simply no corroboration of the 
Veteran's assertions that either examination is inadequate.  
Therefore, the Board finds that the examinations are adequate 
for determining the disability rating for the Veteran's 
service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected PTSD since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that 
a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 30 percent evaluation under 
Diagnostic Code 9411 for his service-connected PTSD.  He 
seeks a higher rating.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected PTSD has been evaluated as 
30 percent disabling under Diagnostic Code 9411.  Under that 
diagnostic code, the General Rating Formula for Mental 
Disorders is used.  The General Rating Formula provides that 
a 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Finally, a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

Although PTSD is rated under the General Rating Formula, the 
use of the term "such as" in 38 C.F.R. § 4.130 indicates 
that the listed symptoms are not intended to constitute an 
exhaustive list.  Rather, the symptoms listed under the 
General Rating Formula for Mental Disorders are to serve as 
examples of the type and severity of symptoms or their 
effects that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the symptoms to be considered when rating a 
Veteran's PTSD are not limited to those listed in 38 C.F.R. 
§ 4.130.  Instead, VA shall consider all symptoms of a 
Veteran's PTSD that affect his level of occupational and 
social impairment, including, if applicable, those identified 
in the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

Within the DSM-IV, Global Assessment of Functioning (GAF) 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

As referenced above, the Veteran underwent a VA examination 
in June 2007.  The examiner noted that the Veteran 
experienced interrupted sleep with nightmares approximately 
once a week, intrusive thoughts about Vietnam approximately 2 
to 3 times a week, and irritability.  The Veteran reported 
occasional depression with decreased energy and motivation 
about once a month.  The Veteran also indicated that he had a 
lack of social relationships, but close familial 
relationships.  The examiner observed that the Veteran had a 
significant startle response, although he was not 
particularly hypervigilant.  The Veteran was fully oriented 
with good to fair short-term memory.  There was no evidence 
of impairment in thought processes or communication, thought 
disorders, hallucinations, delusions, or homicidal ideation.  
Although the Veteran reported suicidal thoughts in the past, 
he had no recent suicidal thoughts at the time of the 
examination.  The examiner assigned a GAF score of 56.  He 
concluded that the Veteran's PTSD produced occasional and 
moderate dysfunction in his social and work capacities.

The Veteran also underwent a VA-QTC examination in 
March 2006.  The examiner noted that the Veteran experienced 
constant and recurrent distressing thoughts about the war, 
avoidance of thoughts and conversations about the war, and 
distance in relationships.  The examiner observed an 
increased startle response, some hypervigilance, and 
occasional difficulty concentrating.  He noted that the 
Veteran had not experienced panic attacks; however he felt 
some anxiety and his affect appeared to be slightly anxious.  
The Veteran reported occasional depression and chronic sleep 
impairment with frequent awakening.  There was no evidence of 
impairment in thought processes or ability to communicate, 
hallucinations or delusions, abnormal behaviors, obsessive or 
ritualistic behaviors, or impulsive behaviors.  He exhibited 
good personal hygiene, full orientation, good long- and 
short-term memory, and normal speech.  He was able to 
establish and maintain social and work relationships.  The 
examiner assigned a GAF score of 65.  He concluded that the 
Veteran's PTSD produced occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
ability to perform occupational tasks, although generally 
functioning satisfactorily.

In addition to the medical evidence of record, the Veteran 
and his wife presented testimony at a December 2009 hearing 
before the Board.  The Veteran reported that he often feels 
anxious and copes with this by watching war movies.  Both the 
Veteran and his wife attested to the Veteran's sleep 
impairment with nightmares and social isolation.  The Veteran 
indicated that he had not received any treatment and was not 
taking any medication for his PTSD symptoms.

The evidence of record does not establish that the Veteran's 
service-connected PTSD warrants more than a 30 percent 
disability rating.  He does not experience occupational and 
social impairment with reduced reliability and productivity.  
There is no indication that the Veteran experiences flattened 
affect, circumstantial, circumlocutory, or stereotypical 
speech, or impaired judgment to warrant a higher rating of 50 
percent.  Rather, the evidence indicates that the Veteran's 
PTSD symptoms do not significantly interfere with his job, 
marriage, or activities of daily living.  Further, there is 
no evidence of more severe symptoms, such as suicidal or 
homicidal ideation, hallucinations, or delusions to warrant 
an even higher rating.  The Board notes that the Veteran 
asserts that he experiences memory loss and nightly panic 
attacks.  See VA Form 9, October 2007.  However, there is no 
evidence to support this assertion.  Notably, the March 2006 
VA-QTC examiner and the June 2007 VA examiner indicated that 
the Veteran's memory was, at minimum, fair to good.  
Additionally, there is no medical evidence of complaints of 
or treatment for panic attacks.  As such, a rating in excess 
of 30 percent for PTSD is not warranted.

Additionally, the Board notes that there is no indication in 
the evidence of record that the Veteran's symptomatology 
warranted other than the currently assigned 30 percent 
disability rating throughout the appeal period.  As such, 
assignment of staged ratings is not warranted.  See Hart, 
supra.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
Further, the evidence fails to show that the Veteran's 
disability picture exhibits any of the above-referenced 
"governing norms."  There is no indication that the 
Veteran's PTSD has required him to miss work or that it has 
interfered with his ability to maintain employment.  Although 
the June 2007 VA examiner noted that the Veteran was not 
working at that time and reported being able to work about 
60 percent of the time, there is no indication that this is 
related to his PTSD symptoms.  Indeed, the Veteran reported 
that his physical disabilities prevent him from engaging in 
the physical aspects of his job.  Thus, the Board finds that 
the Veteran's service-connected PTSD has not been shown to 
cause marked interference with employment beyond that 
contemplated by the rating schedule.  Additionally, it has 
not necessitated frequent periods of hospitalization.

In short, the evidence does not support the proposition that 
the Veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Accordingly, the Board finds that the claim of entitlement to 
a disability rating in excess of 30 percent for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claims of entitlement to an initial disability rating in 
excess of 10 percent for a muscle injury due to a shrapnel 
wound, Muscle Group I, right shoulder, and service connection 
for painful elbows due to a shrapnel wound.

The Veteran was examined for his muscle injury due to a 
shrapnel wound, Muscle Group I, right shoulder, in 
August 2009.  Since the time of that examination, there is 
evidence that the Veteran's service-connected disability has 
increased in severity.  Specifically, at his December 2009 
hearing, the Veteran submitted October 2009 and November 2009 
treatment records from the Indian Health Service that 
indicate that he had experienced an exacerbation of symptoms 
and was no longer able to abduct or externally rotate his 
right shoulder.  By comparison, he had nearly full range of 
motion at the time of his August 2009 VA examination.  This 
indicates a possible worsening of the Veteran's service-
connected muscle injury due to a shrapnel wound, Muscle Group 
I, right shoulder, since the time of his last VA examination.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  In light of the 
evidence indicating a possible worsening of symptoms, the 
Board finds that the Veteran's claim must be remanded for a 
new VA examination to determine the current severity of his 
muscle injury due to a shrapnel wound, Muscle Group I, right 
shoulder.

Further, the October 2009 and November 2009 private treatment 
records reference future appointments and surgery.  However, 
no subsequent treatment records have been submitted.  Any 
updated treatment records related to his right shoulder 
should be obtained.

Additionally, the Veteran contends that he has pain in his 
right elbow secondary to his service-connected right shoulder 
disability.  He further asserts that, in 2009, Dr. R. from 
the Indian Health Service opined that his right shoulder 
disability was the cause of his current right elbow pain.  
However, no VA examination has been provided to determine a 
possible nexus between the Veteran's service-connected right 
shoulder disability and his current right elbow pain.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when there is: (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.

In light of the evidence showing post-service complaints of 
right elbow pain, a service-connected right shoulder 
disability, and the Veteran's report that his current 
disability is related to his service-connected right shoulder 
disability, the Board finds that an examination and medical 
nexus opinion are necessary in order to properly resolve the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
see also McLendon, supra.

As this issue is being remanded, the Board will take the 
opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated VA treatment 
records, covering the period from May 3, 
2005, to the present, should be obtained 
and added to the claims folder.  If there 
are no updated VA treatment records, this 
should be noted in the claims file.

2.  Attempt to obtain copies of any 
treatment records for the right shoulder 
or right elbow from the Indian Health 
Service or other identified healthcare 
providers, particularly any 2009 treatment 
records from Dr. R. regarding a possible 
nexus between the Veteran's elbow 
disability and his service-connected right 
shoulder disability.  Obtain a release 
from the Veteran as necessary.

3.  The Veteran should be scheduled for a 
VA compensation examination with an 
appropriate expert in order to determine 
the severity of his muscle injury due to a 
shrapnel wound, Muscle Group I, right 
shoulder.  The claims folder must be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examination 
report must reflect that such a review was 
conducted.  All indicated studies should 
be completed.

4.  The Veteran must be scheduled for a VA 
examination to determine the nature and 
etiology of his right elbow pain.  The 
examiner must review pertinent documents 
in the Veteran's claims file in 
conjunction with the examination.  This 
must be noted in the examination report.

The examiner must state whether the 
Veteran has a current right elbow 
disability and, if so, whether it is at 
least as likely as not that such a 
disability was caused or aggravated 
(permanently increased in severity beyond 
the natural progression of the disorder) 
by his service-connected muscle injury due 
to a shrapnel wound, Muscle Group I, right 
shoulder.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to an 
initial evaluation in excess of 10 percent 
for a muscle injury due to a shrapnel 
wound, Muscle Group I, right shoulder, and 
service connection for painful elbows due 
to a shrapnel wound should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, these 
issues should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


